Citation Nr: 0011092	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-31 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) and degenerative joint disease (DJD) of the 
cervical spine, manifested by numbness of the last two 
fingers of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to July 1979.



FINDING OF FACT

DDD and DJD of the cervical spine, manifested by numbness of 
the last two fingers of the left hand, is not connected by 
any competent medical evidence to service.


CONCLUSION OF LAW

The claim for service connection for DDD and DJD of the 
cervical spine, manifested by numbness of the last two 
fingers of the left hand, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999).  Further, for the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
or arthritis become manifest to a degree of ten percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 4.9 (1999).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

Service medical records reflect that enlistment examination 
in March 1953 revealed no relevant medical complaints or 
treatment.  In June 1963, the veteran sustained the traumatic 
amputation of the left distal portion of the thumb, which he 
accidentally got caught in the fan belt of a car during the 
process of making repairs.  Following an in-service skin 
graft from the left forearm, subsequent periodic physical 
examinations revealed a good recovery with no complications 
or sequelae.  February 1973 retirement examination indicated 
that spine and neurologic examination revealed negative 
findings.  Approximately nine days later, the veteran 
complained of numbness in the left two fingers of the left 
hand, noting that he slept on his arm several nights earlier 
and that his arm was reportedly put to sleep because of this.  
Examination at this time revealed no sensory or motor 
deficit, and the impression was probable ulnar nerve 
pressure.  No medication was apparently provided the veteran 
at this time.  

Service medical records further reflect that in November 
1973, the veteran complained of intermittent pain in the 
right supraclavicular muscle (SCM) for the previous month 
without a specific injury.  Examination of the neck revealed 
it to be supple.  X-rays of the cervical spine were 
interpreted to reveal no evidence of recent trauma.  The X-
rays were further noted to reveal an ununited apophysis or 
possibly an old fracture in the spinous process at C4.  No 
other significant abnormalities were found.  The overall 
impression at this time was muscle spasm.

November 1975 retirement examination indicated that spine and 
neurologic examination revealed negative findings.  Further 
evaluation approximately two weeks later noted that 
examination of the neck revealed that it was supple without 
bruits, murmur or thyromegaly.  Peripheral pulses were 
indicated to be 2+ bilaterally.  The assessment was diabetes 
mellitus without evidence of retinopathy, nephropathy or 
neuropathy.  

In January 1979, the veteran complained of pain in the left 
long finger since August 1979, reportedly sustained while 
playing golf with no definite trauma.  Examination revealed 
full range of motion with no tenderness but increased pain 
with full flexion.  The assessment was probable tendonitis.  

April 1979 retirement examination again indicated that spine 
and neurologic examination revealed negative findings.  There 
was also no history of complaints of pain in the cervical 
spine and/or numbness in the last two fingers of the left 
hand.  It was again noted that the veteran had made a good 
recovery with respect to the traumatic amputation of the left 
distal thumb in 1963.  Some decrease in range of motion was 
noted with respect to the proximal interphalangeal (PIP) 
joint of the left long finger.  

At the time of the veteran's original application for 
compensation in November 1982, the veteran's complaints of 
injury did not include pain or disability in the cervical 
spine or numbness of the last two fingers of the left hand.

VA orthopedic examination in December 1982 revealed that the 
veteran reported a history of a lack of sensation of the 
grafted area of the left thumb, but no history of numbness of 
the last two fingers of the left hand or pain or disability 
of the cervical spine.  The range of motion of the cervical 
spine at this time revealed flexion and extension to 55 
degrees, and normal rotation and lateral bending, and it was 
also noted that range of motion of the joints of the upper 
extremities was full, including the right shoulder without 
crepitus deformity or muscular atrophy, with the exception of 
the right thumb.  

December 1982 VA neurological examination revealed complaints 
of loss of sensation only on the left side, and specifically 
involving an area of numbness over the tip of the left thumb, 
and the site of a full thickness graft following the injury 
to the left thumb.  Some residual weakness was also 
complained of in the left thumb, associated with the injury.  
Examination indicated that deep tendon reflexes were grade 1+ 
in the upper extremities.  Sensory evaluation revealed that 
general modalities were intact except for the skin graft, 
measuring about 2 centimeters (cm) over the tip of the left 
thumb.  

Private X-rays of the cervical spine in January 1990 were 
interpreted to reveal large degenerative spurs anteriorly and 
posteriorly at the C5-6, C6-7, and C7-T1 levels.  The spinal 
canal was found to be borderline in size, with some sort of 
odontoid deformity, and a congenital developmental anomaly 
was noted at the C1-2 levels.  It was also indicated that 
there might be some posterior bony fusion at C2-3 with a 
slight malsegmentation anomaly configuration.  Some Luschka 
joint degenerative spurs were noted in the region where the 
larger peridiscogenic degenerative spurs were visualized on 
lateral view.  The conclusion was questionable anomalous 
segmentation at C1-2 with a tilted shortened odontoid and an 
unusual lateral mass configuration at the C2 level.  In 
addition, there were larger peridiscogenic degenerative spurs 
at C5, 6 and 7 as described above, also involving the 
adjacent Luschka joints, and therefore the intervertebral 
foramina.

Assessments following private X-rays of the cervical spine in 
August 1993 were suspected upper cervical anomalous 
development, DJD, significant mostly left-sided foraminal 
narrowing, limited motion, and local alignment shift.

An August 1993 magnetic resonance imaging (MRI) study of the 
cervical spine was interpreted to reveal platybasia with 
atlanto-axial assimilation and basilar invagination. The 
impression was congenital anomaly of skull base with 
platybasia atlanto-axial assimilation and basilar 
invagination, with resultant posterior bowing and anterior 
impression upon medulla oblongata, significant uncinate 
spurring and spondylotic ridging on the left side at C3-C4 
with a significant degree of neuroforaminal stenosis on the 
left, and suspicion of small but perhaps significant 
herniated nucleus pulposus at C7-T1 level on the left.

A private medical report from Dr. K. S., dated in September 
1993, indicates that the veteran was a right-handed quality 
assurance specialist who reported left arm pain for a number 
of weeks, with terrible pain a couple of weeks earlier.

Private medical records from Dr. H. from October 1993 reflect 
that the veteran reported problems with numbness and weakness 
of the left upper extremity for a few months. The impression 
was DJD of the cervical spine with left-sided radiculopathy.

An October 1993 medical report from Dr. K. S. reflects that 
examination for myelopathy secondary to basilar invagination 
revealed negative findings.

A private medical record from Dr. R. H., dated in August 
1994, reflects that the veteran complained of a pinched nerve 
and that his left baby finger was still numb.  The impression 
included left arm radiculopathy secondary to nerve root 
irritation (NRI).

Private medical records from Dr. H. for the period of 
December 1994 to April 1995 reflect that in December 1994, 
the veteran skidded in the rain while driving on a dirt road, 
with his vehicle turning over 1 1/2 times before stopping 
upside down.  As a result, the veteran experienced pain on 
the left side of the neck and arm where he had pain before 
(DJD).  The impression was neck strain and existing DJD of 
the cervical spine. 

A private medical record from Dr. H., dated in September 
1995, reflects that the veteran's DJD was reportedly causing 
some muscle atrophy, which was confirmed on examination.  The 
impression included DJD.

VA spine examination in November 1995 revealed that the 
veteran reported a history of developing left ulnar 
neuropathy in 1973, at which time he was told that it was 
probably because he slept on his arm wrong and that it would 
probably go away.  The veteran reported that it did go away 
several days later, but that he had had intermittent problems 
with this with stiff necks on and off over the years.  The 
veteran also reported some radicular pain, which went down to 
the left shoulder region and into the left neck.  He also had 
intermittent hypesthesia over the ulnar distribution for 
awhile and then it became sort of permanent.  Recent X-rays 
and MRI's reportedly indicated abnormality of the base of the 
skull and an abnormality of C1 and 2 and probably a herniated 
disc at C7-T1.  

The impression was extensive arthritic change with probable 
basilar invagination and abnormality at the C1-2 level.  The 
overall impression was DJD and DDD of the cervical spine with 
probably some congenital abnormalities of the base of skull 
and C1 and C2 and with a small herniation at C7, T1 level by 
history.

In a statement, dated in January 1996, the veteran's mother 
recalled being told by the veteran that he was experiencing 
numbness in the last two fingers of his left hand during 
service in 1973, and that the doctors at that time told him 
that it was probably the result of the way he slept and that 
it would go away.  She further indicated that while numbness 
did go away, the veteran had periodically complained about 
numbness in his little fingers and chronic pain in the left 
side of the neck and left shoulder.  In August 1993, the pain 
was noted to have become intense, and that the numbness in 
the little fingers became permanent.  She indicated that 
since that time, the veteran had been under doctors' 
treatment and took daily medication.

VA neurological examination in February 1999 revealed that 
the veteran reported an increase in neck pain in the 1980's, 
and additional worsening in the early 1990's.  The pain 
reportedly spread and involved most of the left arm.  A MRI 
reportedly revealed a small herniated nucleus pulposus of the 
C7-T1 disc, and diffuse degenerative changes in the cervical 
spine.  The veteran also reported numbness in the left fourth 
and fifth fingers that went back to 1973, and that there had 
been a diagnosis of left ulnar neuropathy at that time.  He 
indicated that for several years he had permanent deficits of 
sensation in the left fourth and fifth fingers. The 
impressions included chronic neck problems due to 
degenerative changes and also a small disc, and possible left 
ulnar neuropathy, stable times many years.

March 1999 VA joints examination primarily involved an 
assessment of the veteran's left distal thumb disability.


II.  Analysis

The Board has reviewed the record as to this claim, and first 
notes that the evidence of record documents a recent 
diagnosis of cervical spine disability.  Thus, the Board 
finds that the first element of a well-grounded claim, 
current disability, is arguably established as to the 
veteran's claim on appeal.  See Caluza v. Brown, supra.

The Board also notes that the veteran's evidentiary 
assertions are also sufficient to establish that he 
experienced the onset of certain symptoms through his lay 
statements that a lay party is able to establish.  Moreover, 
for purposes of determining whether the claim is well 
grounded, lay evidentiary assertions must be presumed to be 
true, with exceptions not here relevant.  King v. Brown, 5 
Vet. App. 19 (1993).  Thus, the second element of a well-
grounded claim, i.e., in-service incurrence of a disease or 
injury, is also arguably established.  See Caluza v. Brown, 
supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and the injury or disease in service or, 
with a presumptive disease, to a period of one year after 
service.  In this regard, the only evidence advanced to 
support the existence of DDD and DJD of the cervical spine, 
manifested by numbness of the last two fingers of the left 
hand, and disability in service consists of the statements of 
the veteran and his mother supplied years after service.  See 
Caluza v. Brown, supra.  However, it has been held that as 
lay persons, the appellant and his mother lack the capability 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  See Espiritu v. 
Derwinski, supra.  In other words, the record does not 
reflect that the veteran or his mother have had any 
specialized training that would enable them to conclude that 
DDD and DJD of the cervical spine, manifested by numbness of 
the last two fingers of the left hand, was contracted in 
service and that he presently has the same condition.  
Although the veteran is able to establish that he experienced 
certain symptoms during service such as numbness in the last 
two fingers and that he has manifested continuity of 
symptomatology after discharge, medical evidence is required 
to relate the symptomatology to the diagnoses of symptoms 
identified in the more recent treatment records.

The assertions of the veteran are not competent to establish 
that any currently cervical spine disorder with associated 
numbness of the last two fingers of the left hand is related 
to symptoms he experienced in service; such lay assertions 
carry no weight.  See Espiritu v. Derwinski, supra.  The 
veteran's assertions as to continuity of symptoms cannot 
establish the nexus element because the underlying disability 
at issue (DDD and DJD of the cervical spine, manifested by 
numbness of the last two fingers of the left hand) is not 
subject to lay observation.  Savage v. Brown, supra.

As for the medical evidence of record, there is no medical 
evidence which relates current cervical spine disability, 
manifested by numbness of the last two fingers of the left 
hand, to service or to an applicable presumptive period post 
service.  In fact, at the time of the veteran's retirement 
from service, while the veteran reported a history of the 
amputation of the distal tip of the left thumb in 1963 and an 
injury to the left middle finger in 1979, no history of 
problems of numbness of the last two fingers of the left hand 
or disability of the cervical spine was noted, and spine and 
neurologic examination at this time were noted to reveal 
normal findings.  In addition, although there was a November 
1973 finding of an ununited apophysis or possibly an old 
fracture in the spinous process of the cervical spine at C4, 
the findings do not further specify the time of injury, and 
the Court has held that an equivocal medical opinion is 
inadequate to provide the necessary nexus to service.  See 
Tirpak v. Derwinski, supra.  Moreover, the Board observes 
that cervical spine disability and numbness of the last two 
fingers of the left hand were not listed among the 
disabilities for which the veteran was seeking service 
connection in his original claim of November 1982, and that a 
history of such disability was not reported at the time of 
the veteran's initial VA medical examination in December 
1982.

Although the veteran reported at the time of VA examination 
in February 1999 that the numbness in the left fourth and 
fifth fingers went back to about 1973, and that there was a 
diagnosis at that time of left ulnar neuropathy, it has been 
held that the simple transcription of statements of medical 
history, unenhanced by any comment by a party with medical 
expertise, does not rise to the level of competent medical 
evidence on causation.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  The Board also notes that the record reflects that 
the 1973 diagnosis referred to by the veteran was identified 
as probable ulnar nerve "pressure" and not probable ulnar 
nerve "neuropathy."  

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.  In view of 
the lack of any such evidence relating DDD and DJD of the 
cervical spine, manifested by numbness of the last two 
fingers of the left hand, to service, the Board has no 
alternative but to conclude that the appellant's claim is not 
well grounded.



ORDER

The claim for service connection for DDD and DJD of the 
cervical spine, manifested by numbness of the last two 
fingers of the left hand, is denied as not well grounded.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


